The judgment should be affirmed. Van Blaircum v. Campbell,256 Mich. 527; Oxenger v. Ward, 256 Mich. 499; Finkler v.Zimmer, 258 Mich. 336; Bobich v. Rogers, 258 Mich. 343; Wyma v.Van Anrooy, 260 Mich. 295; Grabowski v.Seyler, *Page 632 261 Mich. 473; Mater v. Becraft, 261 Mich. 477; Mogill v.Resnick, 263 Mich. 103; Fink v. Dasier, 273 Mich. 416;Schlacter v. Harbin, 273 Mich. 465.
At the time and place of the accident the weather was warm and the road bed dry. Plaintiff testified that as the automobile approached the curve he looked at the speedometer, and the car was going between 65 and 70 miles per hour, and he said to his companion on the seat: "Harold, I hope he slows down," and Harold said, "So do I," and then defendant said: "He thought he could handle the car all right."
In Bobich v. Rogers, supra, the claim was made that defendant drove his automobile at such a high rate of speed that he was unable to make a sharp turn without losing control of his car and, as a consequence, the car left the roadway and overturned. We said:
"Whether a turn of the road can be made with reasonable safety at any particular speed depends, of course, upon the character and condition of the road and the skill of the driver. We cannot draw a line beyond which mere speed in making a turn departs from negligence and becomes wilful and wanton misconduct. Conceding that defendant was negligent in making the turn at high speed, it would not constitute wilful and wanton misconduct."
In Findlay v. Davis, 263 Mich. 179, Mr. Justice POTTER, speaking for the court, said:
"This court has frequently held, in construing the guest act, the term 'gross negligence' does not mean something of a less degree than wilful or wanton misconduct. Oxenger v. Ward,256 Mich. 499; Bobich v. Rogers, 258 Mich. 343; Mater v.Becraft, 261 Mich. 477." *Page 633 
In Schlacter v. Harbin, supra, we said:
"As we have frequently stated, we do not recognize comparative negligence or various degrees of negligence. We have attempted heretofore to define gross negligence, a confusing term, as used in the guest statute. 1 Comp. Laws 1929, § 4648; Finkler v. Zimmer, 258 Mich. 336. Gross negligence is such negligence as is characterized by wantonness or wilfulness."
Affirmed, with costs to defendant.
NORTH, C.J., and FEAD, BUTZEL and BUSHNELL, JJ., concurred with WIEST, J.